Citation Nr: 1230845	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability. 

2. Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to January 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge at the RO in July 2012. A transcript of the hearing has been associated with the Veteran's VA claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO/AMC action for the issues on appeal is warranted. Specifically, a remand is required to conduct an additional search for the Veteran's service treatment records and to schedule him for VA examinations. 





VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record reflects that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in May 2007.  Later that month, the NPRC reported that the Veteran's records were destroyed in a fire in July 1973. The RO subsequently notified the Veteran that his records may have been destroyed and requested that he submit any service treatment records in his possession. No additional records were received.

In July 2007, the Veteran reported that he was treated for his bilateral knees from March 1957 to June 1957 and in July 1957 at a US Army Hospital in Germany, probably in Stuttgart.  He stated that he served with the Battery A, 23rd Antiaircraft Artillery Group, 8th Army (Korea). 

The RO subsequently requested the NPRC conduct a search for sick/morning reports for the US Army Hospital from March 1, 1957 to July 1, 1957. A search for records between July 1, 1957 and July 31, 1957 was not requested, and the RO did not provide the Veteran's unit assignment. In response, the NPRC located one treatment record for a sore throat. The NPRC also reported that if the Veteran was hospitalized, he must provide the unit, company designation, and month.   

During the March 2011 DRO hearing, the Veteran testified that he was hospitalized at an Army Hospital in Stuttgart, Germany. See the hearing transcript, pages 11-12. The record does not indicate that the RO submitted an additional request for the Veteran's service treatment/hospitalization records. 

Based on the above, the record does not reflect that the RO/AMC has made appropriate inquiries in an attempt to locate the Veteran's missing records or issued a formal finding of unavailability. The RO/AMC must take appropriate actions to 


attempt to obtain the missing records and, if necessary, document their unavailability. 

In addition, the record indicates that the Veteran has osteoarthritis of the left knee and has undergone total right knee arthroplasty. The Veteran has stated that he injured his knees during service and they have continued to bother him since his discharge. The record does not, however, indicate that the Veteran has been afforded a VA examination to determine the etiology of his bilateral knee disabilities. VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet.App. 79 (2006). Such is the case here. 

The Veteran also contends that his service-connected bilateral hearing loss warrants a rating in excess of the 10 percent initial rating assigned by the RO. The most recent VA examination took place in April 2011. The Veteran now describes worsening symptoms since the time of his last VA examination. See the July 2012 hearing transcript, pages 9-10. The Veteran is competent to report a worsening of symptoms. Proscelle v. Derwinski, 2 Vet.App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation).

Because the Veteran is competent to report a worsening of his hearing loss, a new examination is warranted. See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Advise the Veteran of alternative sources of information which may substantiate his claims, in accordance with Dixon v. Derwinski, 3 Vet.App. 261, 263   (1992) (holding that when service personnel and medical records are missing or unavailable through no fault of claimant, VA's duty requires that VA advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements).

2. Request the Veteran identify all records of VA and non-VA health care providers who have treated him for his bilateral knee disorders and bilateral hearing loss. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO must obtain records not currently associated with the claims file from each health care provider the appellant identifies.  

(b) The appellant must also be advised with respect to private medical evidence that he may alternatively obtain the records on his own and submit them to the RO/AMC. 

(c) Records of a Federal department or agency must be sought until it is reasonably certain that such 


records do not exist or that further efforts to obtain these records would be futile. 38 U.S.C.A. § 5103A(b)(3).

3. Contact the National Personnel Records Center (NPRC), and/or any other appropriate repository of records, and attempt to obtain the Veteran's service treatment records and in-service hospitalization treatment records from MARCH 1, 1957 to JUNE 31, 1957 and from JULY 1, 1957 to JULY 31, 1957. The RO/AMC should provide as much detail as possible to aid in any search for records, including that the Veteran served with the Battery A, 23rd Anti-Aircraft Artillery Group and that he was hospitalized at an Army hospital in Stuttgart, Germany. All efforts to obtain such records should be documented in the claims file. 

4. Once all available relevant medical records have been received, the RO/AMC must schedule the Veteran for a VA examination. The purpose of the examination is to determine the nature of the Veteran's current bilateral knee disabilities and whether any such disability began during active service or is related to any incident of service. 

The following considerations must govern the examination: 

a) The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated. 

b) The physician must consider the Veteran's lay testimony regarding her symptomatology during and since service and determine and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran. 

c) All indicated tests and studies must be performed. 

d) The examiner must provide a diagnosis for any knee disability found from considering the claims file and from examining the Veteran. 

e) For any knee disability diagnosed, the physician must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

f) In all conclusions and opinions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.  

4. Then, arrange for a VA audiological examination with an appropriate clinician. The purpose of the examination is to determine the severity of the Veteran's service-connected bilateral hearing loss disability.

The following considerations will govern the examination:

a) The Veteran must be provided a new VA audiological examination.

b) The VA examiner must review reports of any subsequently received reports of private audiological examination.

c) The examiner must provide a DETAILED discussion of the functional effects of the Veteran's service-connected hearing loss disability on his OCCUPATIONAL FUNCTIONING AND DAILY ACTIVITIES.

d) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.

f) The examiner is requested to provide a FULLY REASONED explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

g) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5. After completing all indicated development, the RO/AMC should readjudicate the Veteran's claims in light of all the evidence of record. If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



